ICJ_063_ContinentalShelf_TUN_LBY_1981-04-14_JUD_01_IN_01_FR.txt. 22

OPINION INDIVIDUELLE DE M. MOROZOV
[Traduction]

1. J’ai voté pour le dispositif de la décision parce que, de mon point de
vue, la Cour ne peut connaître d’une requête à fin d’intervention fondée sur
l’article 62 du Statut que si un lien juridictionnel (au sens des articles 36 et
37 du Statut) existe entre l’Etat demandant à intervenir et les Etats parties
à l’affaire.

2. L’article 62, qui fait partie du chapitre III du Statut, intitulé « Pro-
cédure », ne contient aucune disposition qui permette de considérer cet
article comme abrogeant les dispositions relatives à la « Compétence de la
Cour » qui figurent sous ce titre au chapitre II du Statut. De plus, l’arti-
cle 62, paragraphe 2, qui donne à la Cour le droit de décider, ne saurait être
considéré comme une sorte de /ex specialis écartant l'application des
prescriptions générales en matière de compétence et autorisant la Cour à
admettre l’intervention malgré les dispositions fondamentales des ar-
ticles 36 et 37 du Statut. Tout ce que prévoit en réalité ce paragraphe, c’est
que la Cour, sous réserve des exigences de son Statut, y compris les
articles 36 et 37, peut admettre ou refuser la demande. Par conséquent,
quand bien même il existerait un lien de juridiction, la Cour pourrait
encore, pour une raison valable, rejeter la demande. Mais s’il n’y a pas de
lien de juridiction, la Cour n’a pas le choix : elle doit la rejeter.

3. C’est la première fois, dans l’administration de la justice internatio-
nale, et plus spécialement dans l’expérience de la Cour internationale de
Justice, que la Cour est amenée à se prononcer sur une demande fondée sur
l’article 62. Il est donc inévitable que l’effet de la décision dépasse de
beaucoup le cadre de la requête maltaise et puisse être considéré comme un
précédent susceptible, d’après moi, d’être invoqué pour justifier une pra-
tique inconciliable avec le Statut et de nature, en outre, à porter atteinte
au principe suprême du consentement des Etats.

4. Comme on le sait, Malte reconnaît qu’il n’existe pas de lien juridic-
tionnel entre elle et la Libye ou la Tunisie. Ces deux Etats ont plaidé
l’incompétence de la Cour et déclaré que seul l’article 36 du Statut pourrait
servir de fondement à sa juridiction.

5. Pour finir, je voudrais rappeler le texte de l’article 36, paragraphe 6,
du Statut, qui dispose : « En cas de contestation sur le point de savoir si la
Cour est compétente, la Cour décide. » Selon moi, chaque fois qu’une
requête à fin d'intervention fondée sur l’article 62 du Statut est présentée, la
question de la compétence doit, par principe, être examinée en premier lieu,
en particulier quand, comme c’est le cas en l’espèce, les deux Partiesinitiales
(la Libye et la Tunisie) soulèvent l’incompétence.

(Signé) Platon MOROZOV.

23
